Gilfillan, C. J.
The only objection that can fairly be suggested to the testimony specified in the first, third, and fourth assignments of.error, to wit, that it would contradict or vary the written contract between the parties, (assuming the order introduced in evidence to be a contract,) was not expressed in the objections made at the trial. The general objections that the testimony was incompetent, irrelevant, and immaterial and inadmissible under the pleadings would not necessarily present to the mind of the court the proposition that the testimony tended to contradict or vary the written evidence already introduced, and that it was for that reason objected to. But, even were the objection sufficiently explicit, so that the court erred in overruling it, the error would be immaterial, in view of the fact found, that the parties mutually rescinded the contract, the testimony objected to not being directed to proof of that fact, but to proof only of a warranty when the contract of sale was made.
The fifth assignment of error will not be considered, because it does not attempt to comply with the rule which requires an assignment that a finding of fact is not sustained by evidence to “specify particularly the finding complained of.” An assignment that “the evidence does not sustain the findings of fact,” thus covering several findings, is not a compliance with the rule.
Order affirmed.